
	

113 HR 5245 IH: To designate the facility of the United States Postal Service located at 314 Lennon Drive in Wilmington, North Carolina, as the “Meadowlark Lemon Post Office”.
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5245
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Jones introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 314 Lennon Drive in
			 Wilmington, North Carolina, as the Meadowlark Lemon Post Office.
	
	
		1.Meadowlark Lemon Post Office
			(a)DesignationThe facility of the United States Postal Service located at 314 Lennon Drive in Wilmington, North
			 Carolina, shall be known and designated as the Meadowlark Lemon Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Meadowlark Lemon Post Office.
			
